Moore, J.
The complainant filed a bill of complaint • for the purpose of obtaining a decree of divorce. The defendant’s default was taken. Before the decree was granted a hearing was had in relation to who should have the custody of a minor child. The judge said at the close of the hearing:
‘ ‘ I think I will give the complainant a decree for divorce; but the question of the child is of more importance, and that is why I have taken in this last evidence in the case, or the court had it taken. I think I will give the complainant the custody of the child until the further order of the court.”
*537A decree was entered accordingly. Later the defendant petitioned for a change in the decree as to the custody of the child, and after a full hearing her petition was granted. From that order the case is brought here by appeal. ,
It is the claim of appellant that the court had no right to make this order. Section 8630, 3 Comp. Laws, confers upon the court the right to determine who shall have the custody of the minor children during the pendency of the divorce proceedings. The following section authorizes the court, upon the disposition of the divorce case, to make such further decree as to the custody of minor children as it shall deem just and proper. Section 8632 provides in terms that the court may, from time to time afterwards, revise and alter such decree.
The decree of the court below is affirmed, with costs.
Grant, C. J., and Blair, Hooker, and McAlvay, JJ., concurred.